Citation Nr: 0504086	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  96-48 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for stomach disability, 
to include as due to undiagnosed illness.

2.  Entitlement to service connection for disability 
manifested by numbness of the upper extremities, to include 
as due to undiagnosed illness.

3.  Entitlement to service connection for cognitive 
disability, to include as due to undiagnosed illness. 

4.  Entitlement to service connection for psychiatric 
disability, to include post-traumatic stress disorder.

5.  Entitlement to service connection for respiratory 
disability, to include as due to undiagnosed illness.

6.  Entitlement to service connection for joint disability, 
to include as due to undiagnosed illness.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
January 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  This 
case was before the Board in October 1999 and May 2002 when 
it was remanded for additional development.

The issues of entitlement to service connection for stomach 
disability and entitlement to service connection for 
disability manifested by numbness of the upper extremities 
are addressed in this decision.  The remaining service 
connection claims are addressed in the remand that follows 
the order section of this decision.


FINDINGS OF FACT

1.  All pertinent notification and indicated development with 
respect to the matters decided herein have been accomplished.

2.  The veteran does not have any current stomach disability 
or current gastrointestinal signs or symptoms.

3.  No disability manifested by numbness of the upper 
extremities was present in service or manifested within one 
year of the veteran's discharge from service, and any 
currently present disability manifested by numbness of the 
upper extremities is not etiologically related to service. 


CONCLUSIONS OF LAW

1.  Service connection for stomach disability, to include as 
due to undiagnosed illness, is not warranted.  38 U.S.C.A. 
§§ 1110, 1117, 1118, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2004).

2.  Service connection for disability manifested by numbness 
of the upper extremities, to include as due to undiagnosed 
illness, is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 3.317, 3.655(b) 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  The provisions of 
the VCAA and the implementing regulations are applicable to 
the issues on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to request the claimant to submit 
any pertinent evidence in his or her possession.

With regard to the veteran's claims for service connection 
for stomach disability and disability manifested by numbness 
of the upper extremities, the Board notes that substantially 
complete claims were received and initially adjudicated prior 
to the enactment of the VCAA.  

The Board also notes that the Court of Appeals for Veterans 
Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process. "  Id. at 120. 

In the case at hand, the veteran was provided the notice 
required under the VCAA and the implementing regulations by 
letter dated in August 2002 and a supplemental statement of 
the case issued in May 2004.  He was given ample time to 
respond.  Thereafter, the RO readjudicated the veteran's 
claims in July 2004.  Furthermore, in this case, there is no 
indication or reason to believe that the RO's decision would 
have been different had the claims not been adjudicated 
before the RO provided the notice required by the VCAA and 
the implementing regulations.  Therefore, the Board believes 
that the RO properly processed the claims following 
compliance with the notice requirements of the VCAA and the 
implementing regulations and that any procedural error by the 
RO was not prejudicial to the veteran. 

Moreover, with respect to the issues decided herein, all 
pertinent, available evidence has been obtained.  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  

Accordingly, the Board will address the merits of the claims 
for service connection for stomach disability and disability 
manifested by numbness of the upper extremities.

Factual Background

The veteran served on active duty from September 1989 to 
January 1993, to include service in Southwest Asia from 
November 1990 to June 1991.  Service medical records are 
negative for complaints or findings related to numbness of 
the upper extremities, or stomach cramps or other 
gastrointestinal disability.

A December 1995 VA general medical examination report notes 
the veteran's complaints of a cramping sensation in the 
abdomen a few times per month since 1993.  He denied any 
diarrhea, nausea, vomiting, food intolerance, or 
constipation.  The veteran reported that his weight was 
somewhat variable.  In addition, the veteran complained of a 
subjective decrease in arm and chest strength over the past 
four months.  He also complained of paresthesias occurring 
intermittently across the forearms, occurring once a week.  
These episodes and paresthesias reportedly lasted from just 
hours to one day.  Examination revealed that the veteran was 
66 inches tall and weighed 147 pounds.  The abdomen was flat 
and soft, without any masses, tenderness, or organomegaly.  
Normal bowel sounds were present.  Examination of the nervous 
system revealed that cranial nerves II-XII were grossly 
intact.  There was no focal weakness.  Reflexes were 2+ and 
symmetrical.  There were no sensory deficits noted and there 
was a negative Tinel's sign at the wrists bilaterally.

At a December 1995 VA neurological examination, the veteran 
of numbness in both arms.  Upon examination, cranial nerves 
were normal.  Romberg and cerebellar examinations were 
negative.  Sensory examination was significant for diminished 
pinprick and vibratory sensation in both hands and the 
lateral portions of the feet in a glove and sock 
distribution.  The examiner found that the veteran had a 30 
percent loss of pinprick and vibratory sensation, which might 
represent early sensorineuropathy.  The remainder of the 
neurologic examination was nonfocal.  

A December 1995 VA systemic conditions examination report 
notes the veteran's complaints of anxiety attacks and 
multiple somatic complaints, including shortness of breath 
with associated dysesthesias over the lips, nose, fingers and 
arms.  The attacks lasted from several minutes to all day.  
Upon examination, cranial nerves were intact and Tinel's sign 
was negative at the wrists.  There was no focal weakness 
noted.  The examiner noted that the veteran, "appears to be 
continuing with anxiety attacks and presenting with multiple 
somatic complaints, but findings at this time are that of a 
normal general medical examination and no specific systemic 
conditions are noted on this examination at this time."

In a statement dated in November 1996 and received by the RO 
in February 1998, the veteran's in-laws stated that the 
veteran was nauseated all the time.  In a statement received 
by the RO in February 1998, the veteran's sister stated that, 
when the veteran returned from service, he had symptoms of 
abdominal cramping, diarrhea and vomiting. 

An October 2000 VA digestive examination report notes the 
veteran's complaints of intermittent abdominal cramping in 
the mid epigastrum.  The veteran also complained of diarrhea, 
consisting of one or two loose stools three times per month 
without hematochezia or melena.  He complained of some 
bloating and intolerance to milk products.  The veteran had 
lost 10 pounds, but regained it after taking Depakote and 
Paxil.  Upon examination, configuration of the abdomen was 
normal; it was flat and soft without masses, tenderness, or 
organomegaly.  Normal bowel sounds were present.  The 
impression included: mild abdominal complaints of unknown 
etiology but without pathological findings at this time; and 
lactose intolerance by history, which may be a prime cause of 
the abdominal complaints.

An October 2000 VA peripheral nerves examination report notes 
the veteran's complaints of intermittent numbness over the 
lips and hands associated with episodes of shortness of 
breath and rapid respiration.  Examination revealed no 
sensory deficits over the upper or lower extremities.  The 
impression was hyperventilation syndrome secondary to anxiety 
attacks.

An October 2002 VA digestive examination report notes the 
veteran's history of abdominal cramps and diarrhea on and off 
until 1997.  The veteran stated that he never sought 
treatment for these complaints.  He also stated that his 
diarrhea and cramps had since resolved.  He also denied 
episodes of colic, distention, nausea or vomiting.  
Examination revealed no signs of anemia or ulcer disease.  
There was no abdominal pain or tenderness.  The examiner 
noted that the veteran's diarrhea of unknown etiology had 
resolved.

A November 2002 VA psychiatric examination report notes the 
veteran's complaints of infrequent, but severe, panic attacks 
with associated breathing problems.  The veteran also 
reported upper extremity numbness at times when he has 
shortness of breath.  The diagnoses included panic disorder.  
The examiner stated that he was unable to comment on the 
specific etiology of the veteran's somatic symptoms, 
including upper extremity numbness.  

The veteran failed to report for a VA peripheral nerves 
examination in November 2002.

The other evidence of record includes a March 2000 Social 
Security determination that rated the veteran as disabled, 
with adjustment disorder with depression noted as his primary 
disability and anxiety disorder noted as his secondary 
disability.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303.  

Moreover, certain chronic diseases, such as organic diseases 
of the nervous system (neuropathy of the upper extremities), 
when manifest to a compensable degree within a prescribed 
period after service (10 percent within one year for 
neuropathy of the upper extremities) shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 C.F.R. §§ 3.307, 3.309.  Notwithstanding such 
presumption, service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, service connection may be granted to a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability resulting from an undiagnosed illness, or 
from a medically unexplained chronic multisymptom illness 
that is defined by a cluster of signs or symptoms (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome), or resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed below, or from any diagnosed illness which the 
Secretary determines in regulations prescribed under 38 
U.S.C. § 1117(d) warrants a presumption of service 
connection.  The symptoms must be manifest to a degree of 10 
percent or more not later than December 31, 2006.  By 
history, physical examination and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of undiagnosed illness or a medically 
unexplained chronic multisymptom illness include, but are not 
limited to: (1) fatigue, (2) signs or symptoms involving the 
skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) 
neurologic signs or symptoms, (7) neuropsychological signs or 
symptoms, (8) signs or symptoms involving the respiratory 
system (upper or lower), (9) sleep disturbance, (10) 
gastrointestinal signs or symptoms, (11) cardiovascular signs 
or symptoms, (12) abnormal weight loss, or (13) menstrual 
disorders.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

Compensation shall not be paid: (1) if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or (2) if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or (3) If 
there is affirmative evidence that the illness is the result 
of the veteran's own willful misconduct or the abuse of 
alcohol or drugs.  38 C.F.R. § 3.317.

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such have resulted in a disability.  See 
38 U.S.C.A. §§ 1110, 1131.  Hence, in the absence of proof of 
a present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which has stated that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Furthermore, the Board notes that when a claimant fails to 
report for a scheduled medical examination without good 
cause, an original claim for compensation shall be rated on 
the evidence of record.  38 C.F.R. § 3.655(b).

Stomach Disability

In the case at hand, the Board notes that the veteran's 
service medical records are negative for any evidence of a 
stomach disability. 

Furthermore, the salient point to be made is that there is no 
medical or other objective evidence of the existence of a 
current gastrointestinal disorder.  Although the veteran 
complained of abdominal cramps and diarrhea following 
service, no objective findings of disability are shown in the 
evidence of record (see December 1995 and October 2000 VA 
examination reports).  During the most recent (October 2002) 
VA examination, the veteran stated that his gastrointestinal 
symptoms had resolved.  Furthermore, the examiner stated that 
physical examination revealed no current disability.  In the 
absence of competent evidence of a current disability, there 
is no basis for a grant of service connection.

For these reasons, the claim for service connection for a 
stomach disability, to include as due to undiagnosed illness, 
must be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991). 

Disability Manifested by Neuropathy of the Upper Extremities

In the case at hand, service medical records are negative for 
any complaint, finding or diagnosis of neuropathy of either 
upper extremity.  Other evidence of record shows a December 
1995 VA neurologic examiner's findings of 30 percent loss of 
pinprick and vibratory sensation over the hands and feet, 
which the examiner stated might represent early sensory 
neuropathy.  This finding was not linked to the veteran's 
military service.  Thereafter, an October 2000 VA peripheral 
nerves examiner noted the veteran's complaints of neuropathy 
and opined that the veteran had hyperventilation syndrome 
secondary to anxiety attacks.  In May 2002, the Board 
remanded this issue in order to reconcile the evidence of 
record.  In November 2002, a VA psychiatric examiner stated 
that he was unable to comment on the specific etiology of the 
veteran's complaints of neuropathy.  

The veteran was scheduled for a peripheral nerves examination 
to obtain a clear opinion as to the existence and etiology of 
any currently present neuropathy of the upper extremities.  
Unfortunately, the veteran did not report for the examination 
scheduled in November 2002.

Given the mandate of 38 C.F.R. § 3.655(b) that the Board 
adjudicate the claim on the available evidence, it thus falls 
to the Board to evaluate this case on the merits.  38 C.F.R. 
§ 3.655(b).  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  As a consequence of the veteran's failure to 
cooperate, the Board is left with a record that provides no 
reasonable basis upon which to grant the veteran's claim.  No 
health care provider has indicated that any current 
disability manifested by neuropathy of the upper extremities 
is related to service.

In reaching this decision, the Board has determined that 
application of the benefit of the doubt doctrine is not 
required because the preponderance of the evidence is against 
the claim.  See 38 U.S.C.A § 5107(b); Gilbert, supra.


ORDER

Entitlement to service connection for stomach disability, to 
include as due to undiagnosed illness, is denied.

Entitlement to service connection for disability manifested 
by numbness of the upper extremities, to include as due to 
undiagnosed illness, is denied.


REMAND

In the May 2002 Remand, the RO was directed, in part, to 
obtain VA medial opinions as to the etiology of any currently 
present psychiatric disability (to include PTSD), respiratory 
disability, joint disability and cognitive disability.  This 
development was not fully accomplished and the VA examination 
reports are not adequate for adjudication purposes.

The veteran was afforded a VA psychiatric examination in 
November 2002.  The examiner noted the veteran's complaints 
of agitation, fearfulness, anger, obsessive behavior and 
depression.  The examiner did not mention any of the 
stressors previously reported by the veteran, to include 
nightly involvement in rocket or mortar attacks in January 
and February 1991 and picking up dead bodies.  The examiner 
also did not mention the veteran's previously reported 
complaints associated with the alleged stressors, to include 
flashbacks and fear of loud noises, sirens and aircraft, or 
the veteran's private treatment for PTSD.  The examiner noted 
diagnoses of panic disorder without agoraphobia and 
depressive disorder; however, he did not provide the 
requested etiology opinion.  

In addition, the November 2002 VA psychiatric examination 
report relates the veteran's complaints of shortness of 
breath and hyperventilation to his panic disorder.  However, 
a December 2002 VA respiratory examination report also notes 
that pulmonary function tests revealed mild chronic 
obstructive pulmonary disease (COPD).  The examiner noted 
that the veteran's claims files were not available for review 
in conjunction with the examination; the examiner also failed 
to provide an etiology opinion with respect to the veteran's 
COPD.  

Furthermore, a November 2003 VA orthopedic examination report 
notes diagnoses of: chronic generalized pain without 
objective findings on examination; pes planus; degenerative 
joint disease of the right hip; degenerative joint disease of 
the left knee; and history of recurrent left ankle sprain 
with normal ankle examination.  The examiner failed to 
provide etiology opinions with respect to the veteran's pes 
planus, degenerative joint disease of the right hip, and 
degenerative joint disease of the left knee.  

Finally, with respect to the claimed-cognitive disability, a 
November 2002 VA psychiatric examination report notes 
findings of short term memory loss due to difficulties in 
concentration.  The examiner stated that he was unable to 
comment on the specific etiology of these somatic symptoms.  
The Board finds that the veteran should be scheduled for a 
examination with neuropsychiatric testing in order to obtain 
a clear opinion as to the etiology of any current short term 
memory loss due to difficulties in concentration.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  The Board regrets any further delay in 
this case.  However, in view of the RO's failure to follow 
the directives in the May 2002 Remand, the Board concludes 
that additional development of the record is required prior 
to appellate disposition.

Accordingly, the case is hereby REMANDED to the RO via the 
Appeals Management Center, in Washington, D.C., for the 
following actions:

1.  The veteran should be provided a 
psychiatric examination to determine the 
nature and etiology of all currently 
present acquired psychiatric disorders..  
The claims files must be made available 
to and reviewed by the examiner.

The examiner should identify all 
objective indications of psychiatric 
disability.  A diagnosis of PTSD should 
be confirmed or ruled out.  If PTSD is 
diagnosed, the elements supporting the 
diagnosis, to include the specific 
stressor(s), should be identified.  If 
PTSD is not diagnosed, the examiner 
should explain why the veteran does not 
meet the criteria for this diagnosis.  

With respect to additional acquired 
psychiatric disorder found to be present,  
the examiner should express an opinion 
concerning whether it is at least as 
likely as not that the disorder is 
etiologically related to veteran's 
military service.

The examination and the report thereof 
should be in accordance with DSM-IV.  The 
rationale for all opinions expressed must 
also be provided.

2.  The veteran should also be afforded a 
VA examination, to include 
neuropsychiatric testing, by a physician 
with appropriate expertise to determine 
the etiology of any currently present 
cognitive disability, to include short 
term memory loss and difficulties in 
concentration.  The claims files, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.

Based upon the examination results, 
review of the veteran's pertinent medical 
history, and with consideration of sound 
medical principles, the examiner should 
answer the following questions: Is it as 
least as likely as not that any currently 
diagnosed cognitive disability, to 
include short term memory loss and 
difficulties in concentration, is related 
to the veteran's military service?

The examiner should set forth all 
examination findings, along with the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report.

3.  The RO should also arrange for a VA 
examination of the veteran by a physician 
with appropriate expertise to determine 
the etiology of any currently present 
chronic obstructive pulmonary disease 
(COPD).  Any indicated studies should be 
conducted.  The claims files and a copy 
of this remand must be made available to 
and reviewed by the examiner.

The examiner should determine if the 
veteran has COPD and if so should provide 
an opinion as to whether it is at least 
as likely as not that the disability is 
etiologically related to service.

The examiner must provide the supporting 
rationale for all opinions expressed.  
The examination report must be typed.

4.  The RO should also arrange for a VA 
examination of the veteran by a physician 
with appropriate expertise to determine 
the etiology of any currently present pes 
planus, degenerative joint disease of the 
right hip, and degenerative joint disease 
of the left knee.  Any indicated studies 
should be conducted.  The claims files 
and a copy of this remand must be made 
available to and reviewed by the 
examiner.

The examiner should determine if the 
veteran has pes planus, degenerative 
joint disease of the right hip, and/or 
degenerative joint disease of the left 
knee, and if so should provide opinion as 
to whether it is at least as likely as 
not that with respect to each such 
disorder that the disorder is 
etiologically related to the veteran's 
military service.

The examiner must provide the supporting 
rationale for all opinions expressed. The 
examination report must be typed. 

5.  The RO should also undertake any 
other development it determines to be 
warranted.

6.  Then, the RO should readjudicate the 
issues on appeal in light of all 
pertinent evidence and legal authority.  

7.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond before the claims 
files are returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


